Citation Nr: 0814429	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1981 to June 
1986.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
asthma and assigned a 30 percent evaluation effective March 
8, 2002.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2004; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in January 2005.  Development has been completed and the case 
is once again before the Board for review.


FINDINGS OF FACT

1.  From August 23, 2002 to January 26, 2004, the veteran's 
asthma resulted in a FEV-1/FVC of 53 percent; but did not 
result in a FEV-1 predicted or FEV-1/FVC of less than 40 
percent; more than one attack per week with episodes of 
respiratory failure, and did not require daily use of high 
dose corticosteroids or immuno-suppressive medications. 

2.  From January 27, 2004, the veteran's asthma does not 
result in a FEV-1 predicted or FEV-1/FVC of 40 to 55 percent; 
monthly visits to a physician for required care of 
exacerbations; or at least three courses of systemic 
corticosteroids per year. 



CONCLUSIONS OF LAW

1.  From August 23, 2002 to January 26, 2004, the criteria 
for 60 percent evaluation for asthma have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).

2.  From January 27, 2004, the criteria for an evaluation in 
excess of 30 percent for asthma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

May 2007 correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board notes that this notice 
was not received prior to the initial rating decision.  The 
veteran was not provided VCAA notice of the information and 
evidence necessary to substantiate an increased-compensation 
claim, including general notice of the relevant criteria 
necessary for entitlement to a higher disability under 
applicable Diagnostic Codes in accordance with the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Despite any inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the May 2002 letter addressed the veteran's 
original application for service connection.  In September 
2002, the RO awarded service connection for asthma and 
assigned a 30 percent evaluation effective the date of the 
claim.  Therefore, the May 2002 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Because the evidence 
of record does establish distinct time periods where the 
veteran's service-connected disability results in symptoms 
that would warrant different ratings, the Board finds that a 
staged rating is warranted in this case.

The veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6602 for bronchial asthma.  Diagnostic Code 
6602 assigns a 30 percent evaluation with a FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2007).  A 60 percent evaluation is 
assigned with a FEV-1 of 40 to 55 percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A 100 percent 
evaluation is assigned with a FEV-1 of less than 40 percent 
predicted, or; FEV-1/FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; bronchial asthma requiring daily use of high 
dose corticosteroids or immuno-suppressive medications.  Id.  
A note to Diagnostic Code 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.  

The Board notes that under VA's rating procedures, use of 
post-bronchodilator findings is standard in pulmonary 
assessment and assures consistent evaluations.  See 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).

An August 23, 2002 VA examiner noted that the veteran was 
treated with a Serevent inhaler for asthma.  The August 23, 
2002 VA pulmonary function test reflects a FEV-1 of 68 
percent predicted and a FEV-1/FVC of 53 percent after use of 
a bronchodilator.  It was noted that the veteran had taken 
his Serevent inhaler approximately 2 to 4 hours prior to his 
pulmonary function test.  

A January 27, 2004 VA examination shows that the veteran's 
medications included Singulair, Aerobid, Combivent inhaler, 
and montelukast.  A pulmonary function test was completed 
prior to examination.  A January 2004 VA pulmonary function 
test reflects a FEV-1 of 85.2 percent predicted and a FEV-
1/FVC of 65 percent after use of a bronchodilator.  

A February 2007 VA examiner noted that he did not have the 
claims file to review.   The veteran reported that he had 
asthmatic attacks three to four times per year requiring care 
in an urgent care center.  He did not have at least monthly 
visits to a physician for care of exacerbations.  The veteran 
reported that he did require oral steroids at least three 
times per year.  The examiner noted that he did not have any 
medical records for verification and that this was based on 
the veteran's history.  The veteran did not require daily use 
of systemic corticosteroids.  He did not have more than one 
attack of asthma per week with episodes of respiratory 
failure.  A pulmonary function test reflects a FEV-1 of 76 
percent predicted and a FEV-1/FVC of 65 percent after use of 
a bronchodilator.  

The February 2007 VA examiner submitted a March 2007 addendum 
after receiving and reviewing the veteran's claims file.  The 
examiner stated, with respect to whether or not the veteran 
required intermittent courses of corticosteroids, that at the 
time of the February 2007 VA examination he could only answer 
per the veteran's history that he gave that day, which was 
"yes".  The examiner stated that upon review of the 
veteran's claims file, that was not verified.  He could not 
find any evidence that the veteran required intermittent use 
of oral or parenteral corticosteroids issued from VA, nor any 
outside institutions.  Therefore, the examiner opined that it 
was doubtful that the veteran required systemic 
corticosteroids at least three times per year.  

The veteran reported during his videoconference hearing, that 
he was seen at urgent care centers for exacerbations of 
asthma and other breathing difficulties.  Private treatment 
records show that the veteran was admitted in September 2002 
to St. Anthony's Medical Center for difficulty breathing.  
The veteran has been seen at St. Luke's Urgent Care Center 
for exacerbations of asthma, bronchitis, and pneumonia.  He 
was seen in January 2004 and was diagnosed with bronchitis 
and asthma.  He was seen in June 2004 for an acute 
exacerbation of asthma.  He was seen for pneumonia in October 
2004.  The veteran continued to have symptoms of pneumonia 
and difficulty with breathing through November 2004.  The 
veteran was seen at the Des Peres Hospital in October 2004 
for an upper respiratory tract infection with reactive airway 
disease, also noted as pneumonia.  

1.  From August 23, 2002 to January 26, 2004

From August 23, 2002 to January 26, 2004, the Board finds 
that a higher 60 percent evaluation is warranted for asthma.  
An August 23, 2002 VA pulmonary function test reflects a FEV-
1/FVC of 53 percent.  Therefore, the Board finds that a 60 
percent evaluation is warranted during this time period where 
medical evidence reflects a FEV-1/FVC between 40 to 55 
percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

A higher 100 percent evaluation is not warranted where the 
medical evidence of record does reflect a FEV-1 predicted or 
FEV-1/FVC of less than 40 percent; more than one asthma 
attack per week with episodes of respiratory failure, or 
required  daily use of high dose corticosteroids or immuno-
suppressive medications. 

2.  From January 27, 2004

From January 27, 2004, the Board finds an increased 60 
percent evaluation is not warranted under Diagnostic Code 
6602 where current medical evidence does not reflect a FEV-1 
of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.

A January 27, 2004 pulmonary function test reflects a FEV-1 
of 85.2 percent predicted and a FEV-1/FVC of 65 percent.  A 
February 2007 VA pulmonary function test reflects a current 
FEV-1 of 76 percent predicted and a FEV-1/FVC of 65 percent.  
From January 27, 2004, the Board finds that the evidence does 
not reflect a current FEV-1 of 40 to 55 percent predicted or 
FEV-1/FVC of 40 to 55 percent to warrant a higher 60 percent 
evaluation.  

Although veteran has been seen for emergent care due to 
asthma, or other complaints related to difficulty breathing, 
the veteran is not shown to have had at least monthly visits 
to a physician for required care of exacerbations of asthma.  
Private medical records show that the veteran was seen for 
emergent care in January 2004, June 2004, and was seen for 
treatment for pneumonia without resolution of symptoms in 
October 2004 and November 2004.  A February 2007 VA 
examination indicates that the veteran reported having 
asthmatic attacks three to four times per year requiring care 
in an urgent care center. However, the veteran did not have 
at least monthly visits to a physician for care of 
exacerbations. 

Finally, competent medical evidence does not show that the 
veteran requires intermittent (at least three per year) 
courses of systemic corticosteroids for control of asthma.  
Although the veteran has reported that he requires the use of 
systemic corticosteroids for asthma, his claims are not 
supported by VA and private treatment records.  Thus, the 
Board finds that the veteran's reported use of systemic 
corticosteroids is not probative.  VA medication lists and 
private treatment reports do not reflect use of systemic 
corticosteroids for treatment of asthma.  The February 2007 
VA examiner stated in a March 2007 addendum, after reviewing 
the veteran's claims file, that intermittent use of systemic 
corticosteroids was not verified.  The examiner could not 
find any evidence which showed that the veteran required 
intermittent use of oral or parenteral corticosteroids issued 
from VA, nor any outside institutions.  Therefore, he 
determined that it was doubtful that the veteran required 
systemic corticosteroids at least three times per year.  

In light of the foregoing, the Board finds that from January 
27, 2004, a higher evaluation for asthma is not warranted.  
In making this determination, the Board has considered the 
veteran's own statements in support of his claim.  However, 
the most probative evidence of record does not establish the 
level of disability required to warrant a higher evaluation 
for asthma.  


C.  Conclusion

From August 23, 2002 to January 26, 2004, the Board concludes 
that the evidence supports a 60 percent rating for asthma.  
From January 27, 2004, the preponderance of the evidence is 
against the claim for a higher evaluation for service-
connected asthma and a 30 percent evaluation is appropriate.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

From August 23, 2002 to January 26, 2004, a 60 percent 
rating, but no more, is granted for asthma subject to the law 
and regulations governing the payment of monetary benefits. 

From January 27, 2004, an increased evaluation for asthma, in 
excess of 30 percent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


